                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:19-cr-59
 v.                                             )
                                                )        Judge Travis R. McDonough
 KEITH D. WHITTAKER                             )
                                                )        Magistrate Judge Christopher H. Steger
                                                )


                                             ORDER


         U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

37) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea

to Count One of the two-count Superseding Indictment; (2) accept Defendant’s guilty plea to

Count One of the two-count Superseding Indictment; (3) adjudicate Defendant guilty of

possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1); and (4) order

that Defendant remain in custody pending sentencing or further order of this Court.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 37) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

      1. Defendant’s motion to withdraw his not-guilty plea to Count One of the two-count

         Superseding Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One of the two-count Superseding Indictment is

         ACCEPTED;
3. Defendant is hereby ADJUDGED guilty of possession of a firearm by a convicted felon

   in violation of 18 U.S.C. § 922(g)(1); and

4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

   this matter which is scheduled to take place on June 12, 2020, at 2:00 p.m.

   SO ORDERED.

                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                           2
